103 P-1 02/11 SUPPLEMENT DATED FEBRUARY 23, 2011 TO THE PROSPECTUS DATED JANUARY 1, 2011 OF TEMPLETON GLOBAL SMALLER COMPANIES FUND The Prospectus is amended as follows: I. The portfolio management team under the Fund Summary - Portfolio Managers" section on page 7 is revised as follows: Portfolio Managers HARLAN HODES Portfolio Manager of Investment Counsel and portfolio manager of the Fund since 2007. MARTIN COBB Executive Vice President/Portfolio Manager - Research Analyst of FTIC and portfolio manager of the Fund since February 2011. CINDY L. SWEETING, CFA Executive Vice President/Director of Research of Investment Counsel and portfolio manager of the Fund since 2000. II. The portfolio management team under the Fund Details - Management" section beginning on page 15 is revised as follows: HARLAN HODES Portfolio Manager of Investment Counsel Mr. Hodes has been a portfolio manager of the Fund since 2007 and assumed the duties of lead portfolio manager of the Fund in February 2011. He has primary responsibility for the investments of the Fund. He has final authority over all aspects of the Fund's investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated management requirements. The degree to which he may perform these functions, and the nature of these functions, may change from time to time. He joined Franklin Templeton Investments in 2001. MARTIN COBB Executive Vice President/Portfolio Manager - Research Analyst of FTIC Mr. Cobb has been a portfolio manager of the Fund since February 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 2003. CINDY L. SWEETING, CFA Executive Vice President/Director of Research of Investment Counsel Ms. Sweeting has been a portfolio manager of the Fund since 2000, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. She joined Franklin Templeton Investments in 1997. CFA® and Chartered Financial Analyst® are trademarks owned by CFA Institute. Please keep this supplement for future reference.
